Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.
Claims 1-6 are rejected below.
Claims 7-9 are withdrawn.

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 8-6-21 is acknowledged.  The traversal is on the ground(s) that no serious burden because the searches would overlap.  This is not found persuasive because there is a serious burden on the Examiner to find both the PLC and then a programming creation unit.  It is not believed that the search for these would overlap.  Especially when considering the elements of the program creation apparatus vs the element if the PLC.  Furthermore the program creation apparatus does not use any of the specifics of Group I, rather the PLC of the program creation apparatus can be seen using the PLC as a generic controller. As shown in the previous action there is serious burden on the Examiner as can be seen page 4. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura (U.S. PG Pub. 2019/0340106).

As to claim 1, Nakamura teaches a programmable logic controller including: a program storing section which stores a user program[0024 The PLC 1 of the present embodiment includes a program storing unit 11 which is a functional unit that stores the sequence program]; a program executing section which repeatedly executes the user program[0024 a program executing unit 12 which is a functional unit that executes the sequence program read from the program storing unit 11]; a device storing section having a plurality of devices which are memory regions referred to by the program executing section[0024 - The step numbers are order information indicating the execution order of arithmetic processing for components constituting the sequence program. 0031 The memory information 27c is  information that describes regulations for data areas for each operation data  in a work area in the memory 22.  The connection information 27d is information  that defines a connection relationship between the PLC 1 and the machines 4]; a device recording section which records in time series, device values stored in any one of the plurality of devices[0024 a recording unit 14 which is a functional unit that  records step numbers and operation data of each step, to generate log data]; and a saving section which saves, when a predetermined saving condition is satisfied, the device values in time series recorded by the device recording section and the user program or identification information of the user program stored in the program storing section in correspondence with each other in a memory[0023 The computer 2 generates project data including a sequence program which  is executed by the PLC 1, and transmits the project data to the PLC 1.  The PLC 1 controls the drive of machines which are control targets by executing the sequence program. And 0047 At step S2 which is a recording step, the recording unit 14 records operation data for each component of the ladder program such that the operation data is associated with a step number, and thereby generates log data.  At step S3, the log data storing unit 15 stores the log data generated by the recording unit 14. ]
.  
As to claim 2, Nakamura teaches wherein the user program includes a plurality of program components [0024 includes a data storing unit 13 which is a functional unit that stores operation data handled in arithmetic processing performed by the sequence program; and a recording unit 14 which is a functional unit that records step numbers and operation data of each step, to generate log data. The step numbers are order information indicating the execution order of arithmetic processing for components constituting the sequence program.], the user program is stored in the program storing section as part of project data which manages the plurality of program components [0024](fig. 2 element 27), and the saving section is configured to output the project data including the user program and save identification information of the project data as the identification information of the user program[0024] .  

As to claim 3, Nakamura teaches wherein the programmable logic controller has a main unit and an expansion unit, and the project data includes setting information of the expansion unit [ 0029  Machines 4 which are control targets are connected to the PCL 1 via the expansion bus B2.  The machines 4 are manufacturing apparatuses, processing apparatuses, or facility apparatuses, and may be any apparatus used in an FA system.].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PG Pub. 2019/0340106) in view of Feldman (U.S. PG Pub. 2017/0161288).

Nakamura teaches most of the claimed invention, but fails to teach the limitations of claims 4 and 5.  However, this is an obvious variation as taught by Feldman as follows:


As to claim 4 Feldman teaches wherein the programmable logic controller further has a determining section which determines whether an output of the user program is prohibited or not, and the saving section is configured to save, when the determining section has determined that the output of the user program is prohibited, a device value recorded by the device recording section and the identification information of the user program in the memory[0033 In yet another embodiment, the operations can comprise: reading, via the analytics engine device, data of the file; and storing, by the analytics processing device, the data in data store, e.g., data container, to facilitate an analysis, by the analytics processing device, of the data.  For example, in embodiment(s), the analytics processing device can determine/perform, based on the data, a real-time statistical analysis representing a performance of the data storage device; a security analysis representing authorized/unauthorized access of files that have been stored in the data storage device; a file analysis representing a number, capacity, owners, etc. of particular types of the files; a data governance analysis representing who accessed the files and when they were accessed/attempted to be accessed, etc. ].  

As to claim 5, Feldman teaches wherein the identification information of the user program is identification information updated when the user program is changed[0033].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the invention.  The motivation to combine is that Feldman teaches  a security inspector can ensure that a file is secure or if a file has be or is potentially compromised[0053]. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PG Pub. 2019/0340106) in view of Feldman (U.S. PG Pub. 2017/0161288) in view of Nakaminami (U.S. PG Pub. 2016/0253234).

Nakamura teaches most of the claimed invention, but fails to teach the limitations of claim 6.  However, this is an obvious variation as taught by Nakaminami as follows:

As to claim 6, Nakaminami teaches wherein the identification information of the user program is an error detection code or a hash value computed from the user program[0007].

. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Alaniz teaches authorization determination of a PLC program.
Kagan teaches determining a list of scripts that are accessed and executed using a GUID or hash.
Wallace teaches blocking access to PLC programs based on certain actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119